Title: To Thomas Jefferson from Albert Gallatin, 12 January 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            January 12th 1807
                        
                        I herewith transmit three copies of the annual account of the contingent fund; one of which is usually kept
                            by yourself, & the others transmitted to the two houses of Congress. 
                  Respectfully Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    